UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7368


FREDERICK BANKS,

                     Petitioner - Appellant,

              v.

DONALD J. TRUMP; IVANKA TRUMP; JEFF SESSIONS; STEVE BANNON;
PAUL RYAN; MITCH MCCONNELL; NANCY PELOSI; CHARLES
SCHUMER; DR. CAHILL; DR. ALLISSA MARQUEZ; DR. LOGAN GRADDY;
DR. HEATHER ROSS; DR. ROBERT WETTSTEIN; JUDGE MARK HORNAK;
ROBERT CESSAR; ADRIAN ROE; CHRISTOPHER ASHER WRAY; SCOTT
SMITH; ROBERT WERNER; SEAN LANGFORD; FELICIA LANGFORD; JOY
FLOWERS CONTI; NORA FISCHER; CATHY BISSOON; MIKE POMPEO;
CENTRAL INTELLIGENCE AGENCY; GOVERNOR OF NORTH CAROLINA;
GOVERNOR OF PENNSYLVANIA; MIKE PENCE; SUPREME COURT OF
THE UNITED STATES; JOHN ROBERTS; US MARSHAL SERVICE; UNITED
STATES OF AMERICA,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03060-BO)


Submitted: January 30, 2018                                    Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Frederick Hamilton Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Frederick Banks challenges the district court’s order dismissing—under the Prison

Litigation Reform Act, 28 U.S.C. § 1915 (2012)—what it construed to be an action under

Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). The district court

also recognized that to the extent Banks sought release from custody pursuant to 28

U.S.C. § 2241 (2012), Banks failed to exhaust his available remedies. Banks challenges

on appeal only the district court’s exhaustion holding, see 4th Cir. R. 34(b), which we

conclude is correct. Accordingly, we grant Banks’ application to proceed in forma

pauperis and affirm. See Banks v. Trump, No. 5:17-ct-03060-BO (E.D.N.C. Sept. 27,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          3